EXHIBIT 10.2
AMENDMENT TO THE ARBITRATION PROVISIONS
OF THE FERRLECIT AGREEMENTS
between
R&D Ferrlecit Capital Resources, Inc.
4204 Glencoe Ave.
Marina del Rey, California 90292
United States of America
(“R&D Ferrlecit”)
on the one hand
and
A. Nattermann & CIE. GmbH
Nattermannallee 1
50829 Cologne
Germany
(“A. Nattermann”)
and
May & Baker Limited, trading as sanofi-aventis
Registered office:
Aventis House
50 Kings Hill Avenue
Kings Hill
West Mailing
Kent ME19 4 AH
United Kingdom
(“sanofi-aventis (UK)”)
on the other hand
(R&D Ferrlecit, A. Nattermann, and sanofi-aventis (UK) are collectively the
“Parties”)

1



--------------------------------------------------------------------------------



 



WHEREAS, Makoff R&D Laboratories, Inc., doing business as R&D Laboratories,
Inc., (“Makoff R&D”), on the one hand, and Rhône-Poulenc Rorer GmbH (“RPR
GmbH”), on the other hand, entered into a Distribution Agreement dated 24
June 1993, as amended to date (the “Distribution Agreement”);
WHEREAS, RPR GmbH and A. Nattermann, on the one hand, and Makoff R&D, on the
other hand, entered into a Trademark Agreement dated 26 August 1993, as amended
to date (the “Trademark Agreement”);
WHEREAS, Makoff R&D, on the one hand, and Rhône-Poulenc Rorer Ltd. (“RPR Ltd.”)
and RPR GmbH, on the other hand, entered into a Manufacturing and Supply
Agreement dated 1 December 1998, as amended to date (the “Manufacturing and
Supply Agreement”) (the Distribution Agreement, the Trademark Agreement, and the
Manufacturing and Supply Agreement are also collectively the “Ferrlecit
Agreements”);
WHEREAS, as of 1 January 1999, Makoff R&D transferred all of its rights, title
and interest in the Ferrlecit Agreements to its wholly owned subsidiary, R&D
Ferrlecit;
WHEREAS, R&D Ferrlecit is now a fully owned subsidiary of Watson
Pharmaceuticals, Inc.;
WHEREAS, A. Nattermann is the legal successor of RPR GmbH by merger as of 9
September 2002; and
WHEREAS, sanofi-aventis (UK) is the legal successor of RPR Ltd.’s rights and
obligations under the Manufacturing and Supply Agreement.
NOW, THEREFORE, the Parties agree as follows:
1. Each of the arbitration provisions of the Ferrlecit Agreements — specifically
(i) Article 18 of the Distribution Agreement, (ii) Article 9 of the Trademark
Agreement, and (iii) Article IV Section H of the Manufacturing and Supply
Agreement other than the first sentence thereof — is hereby replaced in its
entirety with the following:

  (a)   Any dispute, controversy or claim arising out of or in relation to this
Agreement, including the validity, invalidity, breach or termination thereof,
shall be resolved by arbitration in accordance with the Swiss Rules of
International Arbitration of the Swiss Chambers of Commerce (the “Rules”) in
force on the date when the Notice of Arbitration is submitted in accordance with
these Rules.     (b)   The number of arbitrators shall be three.

2



--------------------------------------------------------------------------------



 



  (c)   The seat of the arbitration shall be in Zurich, Switzerland.     (d)  
The arbitral proceedings shall be conducted in English; and     (e)   With
respect to any arbitral proceedings commenced hereunder on or before
September 1, 2008:

  1.   The arbitral proceedings shall be conducted in accordance with the
Expedited Procedure in Article 42(1) of the Rules; and     2.   The Notice of
Arbitration shall include Claimant’s designation of an arbitrator. Respondent’s
time to submit its Answer to the Notice of Arbitration is 15 days from receipt
of the Notice of Arbitration, and its Answer shall include its designation of an
arbitrator. The two party-designated arbitrators shall designate, within 15 days
from the confirmation of the second arbitrator, the third arbitrator who shall
act as the presiding arbitrator of the arbitral tribunal.

2. In the event both A. Nattermann and sanofi-aventis (UK) are parties to an
arbitral proceeding invoking the arbitration provision of the Manufacturing and
Supply Agreement, they shall jointly designate one arbitrator.
3. Sanofi-aventis (UK) is a party to this Amendment only to the extent it amends
the Manufacturing and Supply Agreement.
4. Other than as expressly provided herein, all terms and conditions of the
Ferrlecit Agreements remain unchanged by this Amendment.
5. This Amendment can be executed in counterparts and is effective upon the
exchange of signatures, which can be done by email or facsimile.

          Corona, California, August 12, 2008
Place / Date

R&D Ferrlecit Capital Resources, Inc.:
      /s/ David A. Buchen       Name:   David A. Buchen      Function:  
Secretary     

3



--------------------------------------------------------------------------------



 



          Koln, August 25, 2008
Place / Date

A. Nattermann & CIE, GmbH:
      /s/ Hildegard Schleinitz       Name:   Hildegard Schleinitz     
Function:   General Manager        A. Nattermann & CIE, GmbH:
      /s/ O. Stuttgen       Name:   O. Stuttgen      Function:   Chief Financial
Officer        May & Baker Limited, trading as
sanofi-aventis:
      /s/ Nigel Brooksby       Name:   Nigel Brooksby      Function:   Managing
Director        May & Baker Limited, trading as
sanofi-aventis:
      /s/ Michael McClellan       Name:   Michael McClellan      Function:  
Chief Financial Officer       

4